DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Japan 2018-211609, filed on 11/09/2018.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/20/2021 has been entered.

Reasons for Allowance
4.	Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
	“calculate a plurality of first feature values, which are respective indices for evaluating a change in state during speech, eye movement and facial expression of the user on the basis of the obtained first information and the second information; 
 	calculate a plurality of second feature values based on the first feature values; 
 	select a target second feature value from among the plurality of second feature values as a smaller second feature value among the plurality of second feature values; 
 	select the listening pattern corresponding to the target second feature value based on the listening pattern definition information; 

 	control the interaction interface on the basis of the output information.” as recited in Claim 1.  
	“calculate a plurality of first feature values, which are respective indices for evaluating a change in state during speech, eye movement and facial expression of the user on the basis of the obtained first information and second information; 
 	calculate a plurality of second feature values on the basis of the first feature values; 
 	select a target second feature value from among the plurality of second feature values as a smaller second feature value among the plurality of second feature values; 
 	select the listening pattern corresponding to the target second feature value based on the listening pattern definition information; 
 	generate output information for controlling the interaction interface based on the at least one first feature value and the selected listening pattern; and 
 	control the interaction interface on the basis of the output information.” as recited in Claim 6. 
	“a first procedure of calculating a plurality of feature values, which are respective indices for evaluating a change in state during speech, eye movement and facial expression of the user on the basis of  the obtained information; 
 	a second procedure of calculating a plurality of second feature values on the basis of the first feature values; 
 	a third procedure of selecting a target second feature value from among the plurality of second feature values as a smaller second feature value among the plurality of second feature values; 
 	a fourth procedure of selecting the listening pattern corresponding to the target second feature value based on the listening pattern definition information; 
 	a fifth procedure of generating output information for controlling the interaction interface based on the at least one first feature value and the selected listening pattern; and 
 	a sixth procedure of controlling the interaction interface on the basis of the output information.” as recited in Claim 11.

 	Page 24/47 of the specification discloses “In a case where an empathy feature value relating to “ease of talking” and an empathy feature value relating to “fun” are calculated, then the interaction signal processing module 101 executes the following process. The interaction signal processing module 101 compares the empathy feature value relating to “ease of talking” to the empathy feature value relating to “fun”, and selects the empathy feature value with the smaller value as a target empathy feature value.” 
	Fig. 5 shows that the empathy feature value relating to “easy to talking” is 35 and the empathy feature value relating to “fun” is 20, so the target second value selected is “fun” because the empathy feature value relating to “fun” is smaller than the empathy feature value relating to “easy to talking”. 
The closest prior art found as following. 
a.	Amini et al. (US 9,812,151 B1.) In this reference, Amini et al. disclose a method for automatically generating at least one of facial expression, body expression, vocal expression, or verbal expression for a virtual agent based on emotion, mood and/or personality of a user (Amini et al. Column 6, lines 7-18 The sentiment score that is based on individual words of the user's utterance can involve assigning the individual words of the user's utterance PAD model values based. The PAD model values for each word in the user's utterance can be assigned based on pre-determined PAD model values for words…each word in a dataset of words…can be assigning a PAD model value. For example, PAD model value can be assigned to each word in the dataset of words based on user input (e.g., administrative user). The assigned PAD model values can be based on emotional feeling associated with words in different domain, Columns 9-10, lines 59-67, lines 1-3…the emotion vector of the user for the user utterance is set to the sentiment score…In some embodiments, the emotion vector of the user for the user utterance is set to the facial emotion score. In various embodiments, the emotion vector of the user for the user utterance is based on any combination of the sentiment score, the dialogue performance score, the vocal emotion score and the facial emotion score, Column 9, lines 53-58 Each of the facial emotion categories can have corresponding PAD (Pleasure, arousal, and dominance) model values (e.g., as input by an administrative user). For each user utterance the facial emotion score can be a PAD model value that corresponds to the facial emotion category to, for example, reflect the user's facial expressions.) Amini et al. determines an emotion vector of the user based on a content of an utterance and a facial expression of a user. Next, Amini et al. determines a mood vector of the user based on the emotion vector of the user. The reference teach calculating a plurality of first feature values, which are respective indices for evaluating a change in state during speech, eye movement and facial expression of the user on the basis of the obtained first information and the second information (Amini et al. col. 3 lines 42-43 The method also involves determining an emotion vector of the user based on a content of the utterance, col. 9 lines 42-45 the emotion vector of the user for the user utterance is based on the received facial expression of the user (e.g., as captured via a camera coupled to a computer).) and calculating a plurality of second feature values based on the first feature values (Amini et al. Fig. 1 element 130 Determining a mood vector of the user based on the emotion vector of the user.) However, Amini et al. does not teach and/or suggest selecting a target second feature value from among the plurality of second feature values by comparing a second feature value with another second feature value in the plurality of second feature values and selecting the smaller feature value. Thus, Amini et al. fail to teach and/or suggest the allowable subject matter noted above. 
c.	Song et al. (US 8,965,762 B2.) In this reference, Song et al. disclose a method for recognizing emotion by setting different weights to at least of two kinds of unknown information, such as image and audio information, based on their recognition reliability respectively. The weights are determined by the distance between test data and normalized by the mean distance between training data and hyperplane, representing the classification reliability of different information. The method recognizes the emotion according to the unidentified information having higher weights while the at least two kinds of unidentified information have different result classified by the hyperplane and correcting wrong classification result of the other unidentified information so as to raise the accuracy while emotion recognition (Song et al. col. 13 lines 50-54 It is noted that during the processing of step 13, if ZFi > ZAi , then the recognition result based upon facial feature values are adopted; otherwise, i.e., ZAi > ZFi , then the recognition result based upon vocal feature values are adopted.) Song et al. compares the reliability of facial recognition and the reliability of vocal recognition. Song et al. selects the recognition with higher reliability. Song et al. does not teach and/or suggest selecting a target second feature value from among the plurality of second feature values by comparing a second feature value with another second feature value in the plurality of second feature values and 
c.	Mahoor et al. (US 2020/0114521 A1.) In this reference, Mahoor et al. disclose a method for controlling a robot in a conversation with a user (Mahoor et al. Fig. 7 elements 705-734, [0110] At block 715 the mood of the user may be determined from either or both the speech and the facial images. Various factors of the facial images can be analyzed to determine the mood of the user such as, for example, the motion and/or position of the eyebrows, the shape of the mouth, the eye gaze, the angle of the head, the tone of the speech, activity, and/or the speech prosody. A database can be used to translate the facial features into a mood.) Mahoor et al. determines the mood of the user based on the input speech and facial image of the user. Next, Mahoor et al. creates output speech audio for the robot based the determined output speech content, creates a facial animation based on the determined visual speech actions. Mahoor et al.  does not teach and/or suggest selecting a target second feature value from among the plurality of second feature values by comparing a second feature value with another second feature value in the plurality of second feature values and selecting the smaller feature value. Thus, Mahoor et al. fail to teach and/or suggest the allowable subject matter noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655